DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1, line 2: After “2019,”, add “now U.S. Pat. No. 11,367,752, issued June 21, 2022,”.  
Appropriate correction is required.

Drawings
The drawings are objected to because of the following informality:
(a) In Figure 3, adjust the “1b” and its reference line, at left, so that the “1” in “1b” does not overlap the perimeter.

    PNG
    media_image1.png
    225
    696
    media_image1.png
    Greyscale

(b) To the extent that claim 3 is supported by the originally filed disclosure, please provide a drawing that shows this embodiment.
(c) To the extent that claim 6 is supported by the originally filed disclosure, please provide a drawing that shows this embodiment.
(d) To the extent that claim 14’s second shape limitation, “a quadrilateral with four concave sides and four flat or chamfered corners,” is supported by the originally filed disclosure, please provide a drawing that shows this embodiment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 3: Change “third sub-pixel” to “third sub-pixels”.
Claim 1, line 11: Please provide antecedent basis for “the second direction”.
Claim 1, line 15: Change “respectfully” to “respectively”.
Claims 2-20 are objected to for depending from objected-to base claim 1.
Claim 5, line 2: Add “is” after “or”.
Claim 14, line 1: Add “wherein” after “claim 13,”.
Claim 15, lines 3-4: Change “the shape of the inward curve are connected smoothly, thereby forming an approximate ellipse or circle” to “the shape of the inward curve, wherein the sides, when connected with a virtual line, form an approximate ellipse or circle”.
Claim 18, line 2: Change “has a distance of” to “is”. 
Claim 19, line 1: Change “a pixel layout structure” to “the pixel layout structure”.
Claim 20 is objected to for depending from objected-to claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reasonable gap distances near the lower limit of 16 µm, does not reasonably provide enablement for larger gap distances.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding claim 18, which depends from claim 1: This claim requires “a gap distance between any adjacent sub-pixels has a distance of at least 16 µm or larger (emphasis added).”  No upper limit is provided for the gap distance.  Therefore, the gap distance encompasses gap distances near the lower 16 µm limit as well as significantly larger gap distances, such as 1 mm, 1 cm, 1 m, and larger.  The disclosure does not show how to make the pixel layout structure with larger distances, or show how such a pixel layout structure could be used.  Because this information is missing, the full scope of claim 18 is not enabled.
Claims 3, 6-9, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, which depends from claim 1: Claim 1 defines three subpixels, with the first and third subpixels having an irregular polygon shape with four sides facing four adjacent second subpixel, where the four sides have an inward curved shape in a direction distal to the adjacent second subpixel.  This claim language reads on Figures 1, 3, and 6.  

    PNG
    media_image2.png
    832
    993
    media_image2.png
    Greyscale

Claim 3 requires that a side of second subpixel that faces the first or third subpixel to be substantially straight.  This reads on Figure 5.  

    PNG
    media_image3.png
    539
    481
    media_image3.png
    Greyscale

However, the first and third subpixels in Figure 5 do not have sides with inward curved shapes.  Because claim 3 is not supported by the originally filed disclosure, claim 3 is rejected for failing to meet the written description requirement.
Regarding claim 6, which depends from claim 1: Claim 1 defines each third sub-pixel as having “a shape of an irregular polygon with four sides facing [respectively] four adjacent second sub-pixels….”  Claim 6 defines each of the third sub-pixels as comprising “at least four sides facing the four second sub-pixels” (emphasis added).  Without “respectively” or other similar term in claim 6, this language can be interpreted as four or more sides facing each second sub-pixels of the four second sub-pixels.  This is not supported by the originally filed disclosure.  Furthermore, even if “respectively” is included so as to suggest a one-to-one correspondence, the presence of the language “at least” in “at least four sides” can be interpreted as a “one-to-one” correspondence between the facing sides of the second and third sub-pixels as well as a “more than one-to-one” correspondence between the facing sides of the second and third sub-pixels.  Again, this is not supported by the originally filed disclosure.  Because claim 6 is not supported by the originally filed disclosure, claim 6 is rejected for failing to meet the written description requirement.
Claims 7-9 are rejected for depending from rejected base claim 6.  The Office recommends that, when amending claims 6 and 7, applicants review claim 1, lines 14-18 so as to not duplicate the language in these lines.
Regarding claim 8, which depends from claim 7, which depends from claim 6, which depends from claim 1: Claim 8 requires that “the inward curve of the one third sub-pixel is parallel top a curved shape portion of one second sub-pixel facing the one first sub-pixel” (emphasis added).  Because of the positioning of the sub-pixels, the inward curves of the first and third sub-pixels are not parallel.
Figure 1 (detail):

    PNG
    media_image4.png
    347
    375
    media_image4.png
    Greyscale

Because claim 8 is not supported by the originally filed disclosure, claim 8 is rejected for failing to meet the written description requirement.  Applicants may have intended to refer to the third sub-pixel at the end of claim 8 instead of the first sub-pixel.
Regarding claim 9, which depends from claim 7, which depends from claim 6, which depends from claim 1: As noted above, claim 9 is rejected for depending from claim 6.  That said, claim 9 includes similar language as claim 8.  Applicants may have intended to refer to the third sub-pixel at the end of claim 9 instead of referring to the first sub-pixel.
Regarding claim 14, which depends from claim 13, which depends from claim 1: Claim 14 requires that “either or both of each of the plurality of first sub-pixels and each of the plurality of third sub-pixels have a shape of: an irregular octagon with four substantially straight sides and four substantially curved sides by chamfered corners; or a quadrilateral with four concave sides and four flat or chamfered corners” (emphasis added).  The first shape limitation, “an irregular octagon with four substantially straight sides and four substantially curved sides by chamfered corners,” is supported by the originally filed disclosure, but the second shape limitation, “a quadrilateral with four concave sides and four flat or chamfered corners,” is not.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 14 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  No antecedent basis has been provided for “the second direction” in line 11.  Because no antecedent basis has been provided, claim 1 is rejected as indefinite.  For purposes of examination, the Office will interpret “the second” direction” as “a second direction intersecting with the first direction”, in line with claim 1 of the originally filed disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhao, U.S. Pat. Pub. No. 2020/0357325, a national stage, CIP, application of a 371 application, which claims priority to Chinese application, Li, CN 201810103217A, filed February 1, 2018 (published as Li, CN108364983A (Feb. 1, 2018)).
Zhao Figure 12:
    PNG
    media_image5.png
    529
    494
    media_image5.png
    Greyscale

Regarding claim 1:  Zhao Figure 12 discloses a pixel layout structure, comprising a plurality of first sub-pixels (31’), a plurality of second sub-pixels (33’), and a plurality of third sub-pixel[s] (32’), arranged as: a plurality of first repeat units (31’, 33’), each comprising a first sub-pixel (31’) and a second sub-pixel (33’); and a plurality of second repeat units (32’, 33’), each comprising a third sub-pixel (32’) and a second sub-pixel (33’); wherein: the plurality of first repeat units (31’, 33’) and the plurality of second repeat units (32’, 33’) are alternately arranged along a first direction; the plurality of second sub-pixels (33’) are arranged in a matrix along the first direction and the second direction; four second sub-pixels (33’) are disposed adjacent to and around each one first sub-pixel (31’) or each one third sub-pixel (32’); the plurality of first sub-pixels (31’) and the plurality of third sub-pixels (32’) each have a shape of an irregular polygon with four sides facing respectfully four adjacent second sub-pixels (33’); and each of the four sides has a shape of an inward curve in a direction distal from an adjacent second sub-pixel (33’).  Zhao specification ¶¶ 241-245.
Regarding claim 2, which depends from claim 1: Zhao Figure 12 discloses at least a portion of a side of at least one of the four second sub-pixels (33’) facing the one first sub-pixel (31’) or the one third sub-pixel (32’) is a curved shape.  Id.
Regarding claim 4, which depends from claim 4: Zhao Figure 12 discloses at least a portion of the inward curve of one first sub-pixel (31’) is parallel to a curved shape portion of one second sub-pixel (33’) facing the one first sub-pixel (31’).  Id.
Regarding claim 5, which depends from claim 1: Zhao Figure 12 discloses the inward curve of one first sub-pixel (31’) has a same shape as or substantially complementary to a curved shape portion of one second sub-pixel (33’) facing the one first sub-pixel (31’).  Id.
Regarding claim 6, which depends from claim 1: Zhao Figure 12 discloses each of the plurality of third sub-pixels (32’) comprises at least four sides facing the four second sub-pixels (33’).  Id.
Regarding claim 7, which depends from claim 6: Zhao Figure 12 discloses at least a portion of at least one of the at least four sides is a curved shape.  Id.
Regarding claim 9, which depends from claim 7: Zhao Figure 12 discloses the inward curve of one third sub-pixel (32’) has a same shape as a curved shape portion of one second sub-pixel (33’) facing the one first sub-pixel (31’).  Id.
Regarding claim 10, which depends from claim 1: Zhao Figure 12 discloses the inward curve is parallel to a curved shape portion of one second sub-pixel (33’) facing the one first sub-pixel (31’) or the one third sub-pixel (32’).  Id.
Regarding claim 11, which depends from claim 1: Zhao Figure 12 discloses each of the plurality of second sub-pixels (33’) has an axial symmetry shape.  Id.
Regarding claim 12, which depends from claim 1: Zhao Figure 12 discloses at least one of each of the plurality of first sub-pixels (31’) or each of the plurality of third sub-pixels (32’) has a shape of axial symmetry.  Id.
Regarding claim 13, which depends from claim 1: Zhao Figure 12 discloses each of the plurality of second sub-pixels (33’) has a shape of substantially a circle or an oval.  Id. ¶ 242.
Regarding claim 14, which depends from claim 13: Zhao Figure 12 discloses either or both of each of the plurality of first sub-pixels (31’) and each of the plurality of third sub-pixels (32’) have a shape of: an irregular octagon with four substantially straight sides and four substantially curved sides by chamfered corners; or a quadrilateral with four concave sides and four flat or chamfered corners.  Id. ¶¶ 241-245.
Regarding claim 16, which depends from claim 1: Zhao Figure 12 discloses each of the plurality of second sub-pixels (33’) has a smaller size than each of the plurality of first sub-pixels (31’), and each of the plurality of second sub-pixels (33’) has a smaller size than each of the plurality of third sub-pixels (32’).  Id.
Regarding claim 17, which depends from claim 16: Zhao Figure 12 discloses each of the plurality of second sub-pixels (33’) is configured to emit a green light.  Id. ¶ 245.
Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao.
Regarding claim 18, which depends from claim 1: Zhao Figures 12 and 17 disclose that a gap distance (Gap) between any adjacent sub-pixels (31’-33’ and 32’-33’) has a distance of 10-50 µm, Zhao specification ¶ 248, which overlaps the claimed minimum distance of around 16 µm.  
As for the distance between first and third subpixels (31’, 32’), Zhao discloses that the center-to-center distance between second sub-pixel (33’) and either the first or the third subpixel (31’, 32’) is r+Gap+b.  Gap ranges from 10-50 µm, while b ranges from 10-50 µm and r ranges from 4-40 µm.  Thus, the center-to-center distance would be 24-140 µm.  
As shown in Zhao Figure 12, lines drawn from the centers of neighboring first and third subpixels (31’, 32’) form a square, with second subpixel (33’) in the center.  Therefore, the center-to-center distance between the first and third sub-pixels would be (√2) x (center-to-center distance between second subpixel (33’) and either first or third subpixel (31’, 32’)).  This is because the second subpixel is at the right angle corner of an isosceles right triangle.  
The distance from the center of either the first or the third subpixel (31’, 32’) to a corner of a square which has faces that are matched to the straight sides of these subpixels (31’, 32’) is b+r, because the chamfered portion of the first or the third subpixel (31, 32’) is parallel to the shape of the second subpixel (33’).  The distance to the flat side would be (b+r)/√2, again because the distance is a short side of an isosceles right triangle.  The sum of b+r is 14-90 µm.  
Thus, the gap between the first and third subpixels is: (√2) x (center-to-center distance between second subpixel (33’) and either first or third subpixel (31’, 32’)) – 2(b+r)/√2, or:
(√2) x (24-140 µm) – 2(14-90 µm)/√2;
(34-198 µm) – (20-127 µm);
14 µm – 61 µm, which also overlaps the claimed distance of around 16 µm.  Thus, Zhao anticipates claim 18.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the alternative, Zhao renders obvious claim 18.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 19: Zhao discloses a display apparatus, comprising a pixel layout structure according to claim 1.  See Zhao specification ¶¶ 8-29; Li specification ¶ 5.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Zhao Figure 12 pixel arrangement in a display apparatus because the Zhao pixel arrangements provides red, green, and blue sub-pixels used in display devices.   
Regarding claim 20, which depends from claim 19: Zhao discloses that each of the plurality of first sub-pixels, the plurality of second sub-pixels, and the plurality of third sub-pixels comprises an OLED.  See id.
Claims 1, 2, 4-7, 9-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, Chinese Pat. Pub. No. CN106816449A (published June 9, 2017), Figures 1-5.
Zhang, Figure 1: 

    PNG
    media_image6.png
    418
    377
    media_image6.png
    Greyscale






Zhang, Figures 2-5:

    PNG
    media_image7.png
    332
    543
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    376
    422
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    371
    420
    media_image9.png
    Greyscale

Regarding claim 1: Zhang Figures 1-5 discloses a pixel layout structure, comprising a plurality of first sub-pixels (120), a plurality of second sub-pixels (110), and a plurality of third sub-pixel[s] (130), arranged as: a plurality of first repeat units (120, 110), each comprising a first sub-pixel (120) and a second sub-pixel (110); and a plurality of second repeat units (130, 110), each comprising a third sub-pixel (130) and a second sub-pixel (110); wherein: the plurality of first repeat units (120, 110) and the plurality of second repeat units (130, 110) are alternately arranged along a first direction; the plurality of second sub-pixels (110) are arranged in a matrix along the first direction and the second direction; four second sub-pixels (110) are disposed adjacent to and around each one first sub-pixel (120) or each one third sub-pixel (130); the plurality of first sub-pixels (120) and the plurality of third sub-pixels (130) each have a shape of an irregular polygon with four sides facing respectfully four adjacent second sub-pixels (110); and each of the four sides has a shape of an inward curve in a direction distal from an adjacent second sub-pixel (110).  Zhang Figures 1-5; Zhang specification ¶¶ 33-45.
Regarding claim 2, which depends from claim 1: Zhang discloses at least a portion of a side of at least one of the four second sub-pixels (110) facing the one first sub-pixel (120) or the one third sub-pixel (130) is a curved shape.  Id.
Regarding claim 4, which depends from claim 1: Zhang discloses at least a portion of the inward curve of one first sub-pixel (120) is parallel to a curved shape portion of one second sub-pixel (110) facing the one first sub-pixel (120).  Id.
Regarding claim 5, which depends from claim 1: Zhang discloses the inward curve of one first sub-pixel (120) has a same shape as or substantially complementary to a curved shape portion of one second sub-pixel (110) facing the one first sub-pixel (120).  Id.
Regarding claim 6, which depends from claim 1: Zhang discloses each of the plurality of third sub-pixels (130) comprises at least four sides facing the four second sub-pixels (110).  Id.
Regarding claim 7, which depends from claim 6: Zhang discloses at least a portion of at least one of the at least four sides is a curved shape. Id.
Regarding claim 9, which depends from claim 7: Zhang discloses the inward curve of one third sub-pixel (130) has a same shape as a curved shape portion of one second sub-pixel (110) facing the one first sub-pixel (120).  Id.
Regarding claim 10, which depends from claim 1: Zhang discloses that the inward curve is parallel to a curved shape portion of one second sub-pixel (110) facing the one first sub-pixel (120) or the one third sub-pixel (130).  Id.
Regarding claim 11, which depends from claim 1: Zhang discloses that each of the plurality of second sub-pixels (110) has an axial symmetry shape.  Id.
Regarding claim 12, which depends from claim 1: Zhang discloses that at least one of each of the plurality of first sub-pixels (120) or each of the plurality of third sub-pixels (130) has a shape of axial symmetry.  Id.
Regarding claim 13, which depends from claim 1: Zhang discloses that each of the plurality of second sub-pixels (120) has a shape of substantially a circle or an oval.  Id.
Regarding claim 14, which depends from claim 13: Zhang discloses that either or both of each of the plurality of first sub-pixels (120) and each of the plurality of third sub-pixels (130) have a shape of: an irregular octagon with four substantially straight sides and four substantially curved sides by chamfered corners; or a quadrilateral with four concave sides and four flat or chamfered corners.  Id.
Regarding claim 15, which depends from claim 13: Zhang discloses that both of each of the plurality of first sub-pixels (120) and each of the plurality of third sub-pixels (130) have sides facing the adjacent second sub-pixel (110) having the shape of the inward curve are connected smoothly, thereby forming an approximate ellipse or circle.  Id.
Regarding claim 16, which depends from claim 1: Zhang discloses that each of the plurality of second sub-pixels (110) has a smaller size than each of the plurality of first sub-pixels (120), and each of the plurality of second sub-pixels (110) has a smaller size than each of the plurality of third sub-pixels (130). Id.
Regarding claim 19: Zhang discloses a display apparatus, comprising a pixel layout structure according to claim 1.  Id.
Regarding claim 20, which depends from claim 19: Zhang discloses each of the plurality of first sub-pixels (120), the plurality of second sub-pixels (110), and the plurality of third sub-pixels (130) comprises an OLED.  Id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,367,752 [hereinafter “the ’752 patent”].  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1: Claim 1 of the ’752 patent discloses a pixel layout structure, comprising  a plurality of first sub-pixels, a plurality of second sub-pixels, and a plurality of third sub-pixel, arranged as (lines 1-3): a plurality of first repeat units, each comprising a first sub-pixel and a second sub-pixel (lines 4-5); and a plurality of second repeat units, each comprising a third sub-pixel and a second sub-pixel (lines 6-7); wherein: the plurality of first repeat units and the plurality of second repeat units are alternately arranged along a first direction (lines 8-11); the plurality of second sub-pixels are arranged in a matrix along the first direction and the second direction (lines 13-15); four second sub-pixels are disposed adjacent to and around each one first sub-pixel or each one third sub-pixel (see lines 21-29); the plurality of first sub-pixels and the plurality of third sub-pixels each have a shape of an irregular polygon with four sides facing respectfully four adjacent second sub-pixels (lines 32-35); and each of the four sides has a shape of an inward curve in a direction distal from an adjacent second sub-pixel (see id.).
Regarding claim 2, which depends from claim 1: Claim 1 of the ’752 patent discloses at least a portion of a side of at least one of the four second sub-pixels facing the one first sub-pixel or the one third sub-pixel is a curved shape (lines 30-35).
Regarding claim 4, which depends from claim 1: Claim 1 of the ’752 patent discloses at least a portion of the inward curve of one first sub-pixel is parallel to a curved shape portion of one second sub-pixel facing the one first sub-pixel (see lines 27-29).
Regarding claim 5, which depends from claim 1: Claim 1 of the ’752 patent discloses the inward curve of one first sub-pixel has a same shape as or substantially complementary to a curved shape portion of one second sub-pixel facing the one first sub-pixel (see lines 27-35).
Regarding claim 6, which depends from claim 1: Claim 1 of the ’752 patent discloses each of the plurality of third sub-pixels comprises at least four sides facing the four second sub-pixels (lines 31-35).  
Regarding claim 7, which depends from claim 1: Claim 1 of the ’752 patent discloses at least a portion of at least one of the at least four sides is a curved shape (see lines 27-25).
Regarding claim 9, which depends from claim 7: Claim 1 of the ’752 patent discloses the inward curve of one third sub-pixel has a same shape as a curved shape portion of one second sub-pixel facing the one first sub-pixel (see lines 27-25).
Regarding claim 10, which depends from claim 1: Claim 1 of the ’752 patent discloses the inward curve is parallel to a curved shape portion of one second sub-pixel facing the one first sub-pixel or the one third sub-pixel (see id.).
Regarding claim 11, which depends from claim 1: Claim 1 of the ’752 patent discloses each of the plurality of second sub-pixels has an axial symmetry shape (see lines 30-31).
Regarding claim 12, which depends from claim 1: Claim 1 of the ’752 patent discloses at least one of each of the plurality of first sub-pixels or each of the plurality of third sub-pixels has a shape of axial symmetry (see lines 27-35).
Regarding claim 13, which depends from claim 1: Claim 1 of the ’752 patent discloses each of the plurality of second sub-pixels has a shape of substantially a circle or an oval (lines 30-31).
Regarding claim 14, which depends from claim 13: Claim 1 of the ’752 patent discloses either or both of each of the plurality of first sub-pixels and each of the plurality of third sub-pixels have a shape of: an irregular octagon with four substantially straight sides and four substantially curved sides by chamfered corners; or a quadrilateral with four concave sides and four flat or chamfered corners (see lines 27-35).
Regarding claim 15, which depends from claim 13: Claim 1 of the ’752 patent discloses both of each of the plurality of first sub-pixels and each of the plurality of third sub-pixels have sides facing the adjacent second sub-pixel having the shape of the inward curve are connected smoothly, thereby forming an approximate ellipse or circle (see id.).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’752 patent.
Regarding claim 16, which depends from claim 1: Claim 2 of the ’752 patent, which depends from claim 1 of the ’752 patent, discloses each of the plurality of second sub-pixels has a smaller size than each of the plurality of first sub-pixels, and each of the plurality of second sub-pixels has a smaller size than each of the plurality of third sub-pixels (claim 2, lines 1-5).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’752 patent in view of Zhao. 
Regarding claim 17, which depends from claim 16: Claim 2 of the ’752 patent, which depends from claim 1 of the ’752 patent, is silent as to the color of the second sub-pixels.
Zhao Figure 12, directed to similar subject matter as the ’752 patent, discloses each of the plurality of second sub-pixels (33’) is configured to emit a green light.  Zhao specification ¶ 245.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 2 of the ’752 patent to configure its second sub-pixel to emit green light because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’752 patent.
Regarding claim 18, which depends from claim 1:  Claim 3 of the ’752 patent, which depends from claim 1 of the ’752 patent, discloses a gap distance between any adjacent sub-pixels has a distance of at least 16 µm or larger (claim 3, lines 1-3).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’752 patent.
Regarding claim 19: Claim 6 of the ’752 discloses a display apparatus, comprising a pixel layout structure according to claim 1 of the ’752 patent (claim 6, lines 1-2).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’752 patent.
Regarding claim 20, which depends from claim 19: Claim 7, of the ’752 patent, which depends from claim 6 of the ’752 patent, discloses each of the plurality of first sub-pixels, the plurality of second sub-pixels, and the plurality of third sub-pixels comprises an OLED (claim 7, lines 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897